Case 1:19-cv-00874-RBJ-MEH Document 420 Filed 03/19/21 USDC Colorado Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO
                                   Magistrate Judge Michael E. Hegarty

   Civil Action No:          19-cv-874-MEH                                        Date: March 19, 2021
   Courtroom Deputy:         Christopher Thompson                                 FTR: A 501*

    Parties:                                                             Counsel:

    WARNER RECORDS INC, et al.,                                          Hardy Ehlers & Co-Counsel

          Plaintiff,

    v.

    CHARTER COMMUNICATIONS, INC.,                                        Andrew Schapiro & Co-Counsel

          Defendant.


                              COURTROOM MINUTES/MINUTE ORDER
                                   DISCOVERY CONFERENCE

   Court in session:         1:30 p.m.

   Court calls case. Appearances of counsel by video teleconference.

   Discussion held regarding the parties’ discovery disputes related to issues with privileged
   documents, with the Court’s rulings stated on the record.

   Court in recess:          2:18 p.m.               Hearing concluded.
   Total in-court time:      00:48
   *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
   Litigation Services at (303) 629-8534.
